Sedgwick, J.,
concurring.
It is said in the opinion that the defendant “had ample opportunity to prepare its defense” because* its section foreman reported the facts to the company at the time they occurred. I think that this will not do as a rule of pleading. If this is to be the rule of pleading, then there will be no necessity of pleading at all; it will only be necessary to prove that the defendant has had “ample notice” from some other source that the plaintiff has a valid claim and full notice of the nature of the claim. A defendant in a lawsuit has a right to- rely upon the petition as stating all that he is required to defend against. It is not supposed that he will be ready, in court, to defend against other charges not contained in the pleadings.
I concur in the conclusion on other grounds stated in the opinion.